Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This new Notice of Allowability (NOA) has been issued after the previous Notices of Allowability dated 04/15/2020, 06/12/2020, 08/18/2020, 12/30/2020 and 04/28/2021 were issued.  All the details remain the same as in the previous NOA actions, except for the consideration IDS documents filed on 07/15/2021. 
It is further noted that all the other documents which are not attached to the current NOA are found in the previous NOA Action 04/15/2020.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2021 has been entered.
Status of Claims
Claims 5, 6, 8-11, 13, 14, 16, 18-21 and 23-25 are allowed. 

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 07/15/2021 was filed after the mailing dates of the notice of allowability on. 04/15/2020, 06/12/2020, 08/18/2020, 12/30/2020 and 04/28/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements are being considered by the examiner, and signed and initialed copies are enclosed herewith.  

EXAMINER’S AMENDMENT
The examiner’s amendment to the record was made in the previous Notice of Allowability of 06/12/2020 which is incorporated herein by reference. 

REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: 
Claims 5, 6, 8-11, 13, 14, 16, 18-21 and 23-25 are allowed for the reasons articulated in the notice of allowance (NOA) mailed on 04/15/2020, which are incorporated herein by reference. Applicants' IDS submitted on 07/15/2021 does not change the previous determination of patentability.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Claims 5, 6, 8-11, 13, 14, 16, 18-21 and 23-25 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KYUNG S CHANG/Primary Examiner, Art Unit 1613